Title: From George Washington to Thomas Digges, 5 November 1787
From: Washington, George
To: Digges, Thomas



Revd Sir,
Mount Vernon Novr 5th 1787.

If this letter should be put into your hands, it will be delivered by Mr Powell a Gentleman of character from Philadelphia; who with his Lady are returning from a visit to Mrs Byrd (Sister to Mrs Powell) in this State.
As I am sure it will afford pleasure to Mrs Digges and yourself to shew them civility, I will make no apology for the liberty I take in introducing them to your acquaintance but with respectful compliments to that Lady, in which Mrs Washington’s are united, beg leave to assure you of the respect and regard with which I have the honr to be Revd Sir, Yr Most Obedt Hble Ser.

Go: Washington

